J-S22004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE MATTER OF: K. M.-A. A/K/A             IN THE SUPERIOR COURT OF
    K. S. M.-A., A MINOR                               PENNSYLVANIA

    APPEAL OF: R. M., FATHER
                                                     No. 3451 EDA 2017


                   Appeal from the Order September 28, 2017
              In the Court of Common Pleas of Philadelphia County
                              Family Court at No(s):
                               51-FN-00654-2016
                            CP-51-AP-0000500-2017
                            CP-51-DP-0001221-2016


    IN THE INTEREST OF: L. M.-A. A/K/A           IN THE SUPERIOR COURT OF
    L. M. M.-A., A MINOR                               PENNSYLVANIA

    APPEAL OF: R. M.-A., FATHER
                                                     No. 3456 EDA 2017


                   Appeal from the Order September 28, 2017
              In the Court of Common Pleas of Philadelphia County
                              Family Court at No(s):
                               51-FN-00654-2016
                            CP-51-AP-0000501-2017
                            CP-51-DP-0001222-2016



BEFORE: BENDER, P.J.E., STABILE, J., and PLATT,*

MEMORANDUM BY BENDER, P.J.E.:                          FILED JUNE 08, 2018

        R. M.-A. (Father) appeals from the September 28, 2017 orders that

granted the petitions filed by the Philadelphia Department of Human Services

(DHS) to involuntarily terminate his parental rights to K. M.-A. (born in

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S22004-18



November of 2008) and L. M.-A. (born in November of 2007) (collectively

Children).1 Additionally, the goals for Children were changed to adoption. We

affirm.

       In its opinion, the trial court initially sets forth an extensive procedural

history of this case.        It then discusses the testimony provided at the

termination hearing, which encompasses much of what was delineated in the

procedural history portion of the opinion. We reproduce that portion of the

opinion, which discusses the evidence presented at the termination hearing.

             On September 28, 2017, this [c]ourt held Contested
       Termination of Parental Rights Hearings and Goal Change
       Hearings for both Children. Mother, S.C.S., attended and was
       represented by counsel.[2] Father, R. M.-A., attended and was
       represented by counsel.

              Ms. Caitlyn Dunston, counsel for DHS called the first witness
       to testify, Nadia Seum, CUA [(Community Umbrella Agency)] Case
       Manager Supervisor for Turning Points for Children.              She
       testified[,] stat[ing] she has been the Case Manager Supervisor
       for these Children since they came into care on June 20, 2016.
       She stated the two Children were in the care of Maternal Aunt and
       Uncle at the time because the Grandmother had passed away and
       [] Children went to the Maternal Aunt and Uncle by a family
       arrangement outside of DHS involvement approximately one year
       prior.

             Ms. Seum testified that prior to the Maternal
       Grandmother[’s] caring for [] Children, they were under the care
       of Father, R. M.-A. Father was arrested in May of 2014, and []
       Children were cared for by the Father’s girlfriend for a short period
____________________________________________


1Father’s appeals were consolidated by this Court sua sponte by order, dated
December 12, 2017.

2Mother’s parental rights were involuntarily terminated following the hearing,
but she has not filed an appeal.

                                           -2-
J-S22004-18


     of time. Then, they were cared for by Maternal Grandmother, and
     finally came into the care of the current caretakers, the Maternal
     Aunt and Uncle in May of 2015. DHS became involved in June
     2016 and [] Children were adjudicated Dependent and have been
     continuously in the care of the Maternal Aunt and Uncle since then.

           Ms. Seum testified that [] Child, L. M.-A., made allegations
     of sexual abuse perpetrated by her paternal uncle [R.B.] and
     requires individual therapy through Child Guidance Resource
     Center. She noted that the Maternal Aunt and Uncle are also
     involved with [] Child’s therapy.

            She further testified that Father, R. M.-A., was incarcerated
     at the time [] Children were placed by DHS. The parental
     objectives for Father were to complete parenting classes, and
     later, upon release from prison, to have him participate in ARC
     services and mental health services. She noted Father never
     contacted the Agency until he was released from prison in June
     2017, and he telephoned. Father stated he completed parenting
     classes in prison, however, he did not provide confirmation or
     proof of the completion.

           Ms. Seum testified that from the time Father contacted her
     agency in June 2017 until today at the court hearing, Father had
     not provided an address or contact information. Today he did
     provide his address. He did request to visit his Children, however,
     [] Children did not want to see their Father. She noted the last
     contact Father made with the agency was July 2017.

           On cross-examination, Ms. Seum noted that Mother was
     given as an objective to obtain domestic violence counseling
     because [] Children’s Father, R. M.-A., had been physically
     abusive to her. She noted there was no evidence that Father had
     been abusive to his Children, however, [] Children spoke about
     how they felt when their Father was aggressive. Finally, she
     stated [] Children’s caretakers, Maternal Aunt and Uncle, indicated
     that Father had no contact with his Children.

            Rashana Rivera, CUA Case Manager, Turning Points for
     Children, was the next witness to testify. She stated she last saw
     [] Children in the home of Maternal Aunt and Uncle on September
     19, 2017, and they were safe with all their needs being met. []
     Children were excited to show her their room because they had
     never had their own room before.            They appeared very

                                    -3-
J-S22004-18


       comfortable in the home they share with their sibling, K.I.T.W.[3]
       Both Children stated they would like to remain in the home. L.
       M.-A. refers to her Maternal Aunt and Uncle as Mom and Dad,
       while K. M.-A. changes his reference to them as Mom and Dad,
       and also as Auntie and Uncle. Ms. Rivera asked [] Children
       whether they wanted to visit their Father, and L. M.-A. told her
       she did not want to visit with him at this time. K. M.-A. stated he
       would not mind visits with his Father.

              Ms. Rivera testified she does not believe there is a parent-
       child bond between [] Children and their Father, and opined they
       would not suffer irreparable harm if Father’s parental rights were
       terminated. She further opined that adoption would be in the best
       interest of both Children to remain with the maternal aunt and
       uncle. She noted [] Children have been in their home for a long
       time, and they have a parental relationship with their aunt and
       uncle. They are stable and loved in their current home.

             On cross-examination by Kathleen Knese, G[ua]rdian Ad
       Litem, Ms. Rivera noted that Maternal Aunt and Uncle have
       attended therapy with [] Children, and had paid tuition in a private
       school for [] Children. [] Children have since transferred to a
       charter school and they no longer pay tuition in a private school.

              [] Father was the next witness to testify. He stated he had
       full legal custody of [] Children from approximately 2010 until he
       was incarcerated on November 13, 2014. He further noted that
       he has other [c]hildren and had offered them a stable home and
       up-to-date medical care up until he was incarcerated.

              Father testified he was unaware his Children were in DHS
       custody until he got notification of the last court date, and he was
       in prison the entire time. He pled guilty to drug charges and was
       incarcerated. He then found out the custody of the Children was
       given to the Maternal Grandmother, S.S., in Family Court.

             Father stated he was aware of the parental objective for him
       to receive parenting classes, and he presented two Certificates
       from parenting classes he completed while in prison. He further
       stated he was in communication with Mr. Leon and Ms. Daniels to
____________________________________________


3K.I.T.W. (born in December of 2013) is Mother’s child with a different father,
whose parental rights were also terminated.

                                           -4-
J-S22004-18


     attempt to get visits with his Children, which was another parental
     objective, however, he was told to wait until [] Children's lawyer
     was contacted, which did not occur. He also stated he was told
     he would have to wait until the [c]ourt hearing on June 5, 2017 to
     discuss visitation with his Children, however he never attended
     the hearing. Father further claimed to have contacted Ms. Daniels
     immediately after his release from prison on June 23, 2017 and
     he talked to her regularly until she left the agency. He noted he
     gave her his address....

           Father states he has been employed full-time at Target since
     July 28, 2017, and has rented a three bedroom house where he
     lives with his wife and a younger son. He desires to be reunited
     with his Children and be involved with their lives. He does not
     want to necessarily take them out of somewhere where they are
     comfortable. In response to the testimony from the Case Worker
     that his Children do not want to see him, Father noted that their
     Mother painted a bad picture of him to everyone and once he is
     back in their lives, they will change their mind. Father claimed
     there was no domestic violence issues between him and [] Mother,
     however, he did admit that at one point, there had been a Stay
     Away Order against him from [] Mother.

            On cross-examination by Kathleen Knese, Guardian Ad
     Litem, Father noted that he recently was in jail as a result of a
     parole violation. He also admitted he had two convictions for
     selling drugs. Father further stated he did not believe that L. M-
     A. was sexually abused by his brother.

Trial Court Opinion (TCO), 1/11/18, at 9-14 (citations to the notes of

testimony omitted).

     The court then set forth the law relating to the termination of parental

rights. Based upon its findings derived from the testimony it found credible,

the court ordered the termination of Father’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(1), (2) and (b) and changed the goal for each child to

adoption.

     In his brief, Father raises the following issues for our review:


                                    -5-
J-S22004-18


       1. Whether the trial court erred by terminating the parental
          rights of [F]ather pursuant to 23 Pa.C.S.[] [§] 2511(a)(1)
          without clear and convincing evidence of [F]ather’s intent to
          relinquish his parental claim or refusal to perform his parental
          duties.

       2. Whether the trial court erred by terminating the parental
          rights of [F]ather pursuant to 23 Pa.C.S.[] [§] 2511(a)(2)
          without clear and convincing evidence of [F]ather’s present
          incapacity to perform parental duties.

                                          . . .

       5. Whether the trial court erred by terminating the parental
          rights of [F]ather pursuant to 23 Pa.C.S.[] [§] 2511(b) without
          clear and convincing evidence that there is no parental bond
          between [F]ather and [C]hildren and that termination would
          serve the best interest of [] [C]hildren.

Father’s brief at 7.4

       We review an order terminating parental rights in accordance with the

following standard:

             When reviewing an appeal from a decree terminating
       parental rights, we are limited to determining whether the
       decision of the trial court is supported by competent evidence.
       Absent an abuse of discretion, an error of law, or insufficient
       evidentiary support for the trial court’s decision, the decree must
       stand. Where a trial court has granted a petition to involuntarily
       terminate parental rights, this Court must accord the hearing
       judge’s decision the same deference that we would give to a jury
       verdict. We must employ a broad, comprehensive review of the
       record in order to determine whether the trial court’s decision is
       supported by competent evidence.




____________________________________________


4 We have not included issues #3 and #4, which relate to 23 Pa.C.S. §
2511(a)(5) and (a)(8), because the trial court did not terminate Father’s
parental rights under those two subsections.

                                           -6-
J-S22004-18


In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.


                                      -7-
J-S22004-18


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      As noted above, the trial court terminated Father’s parental rights

pursuant to section 2511(a)(1), (2) and (b). In order to affirm, we need only

agree with the trial court as to any one subsection of section 2511(a), as well

as section 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). As noted previously, Father’s brief provides argument regarding four

subsections of section (a), two more than relied upon by the trial court. We

have chosen to address and analyze the court’s decision to terminate Father’s

parental rights under section 2511(a)(1) and (b), which provide:


                                     -8-
J-S22004-18


      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing of
            the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.

            ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

      In In re Z.P., 994 A.2d 1108 (Pa. Super. 2010), this Court provided

direction relating to what considerations need to be addressed when reviewing

a trial court’s decision to terminate parental rights under various subsections

of 2511(a). Specifically, relating to subsection (a)(1), the Z.P. Court stated:

      A court may terminate parental rights under Section 2511(a)(1)
      where the parent demonstrates a settled purpose to relinquish
      parental claim to a child or fails to perform parental duties for at
      least the six months prior to the filing of the termination petition.
      In re C.S., [761 A.2d 1197 (Pa. Super. 2000)]. The court should
      consider the entire background of the case and not simply:

            mechanically apply the six-month statutory provision.
            The court must examine the individual circumstances
            of each case and consider all explanations offered by

                                      -9-
J-S22004-18


            the parent facing termination of his … parental rights,
            to determine if the evidence, in light of the totality of
            the circumstances, clearly warrants the involuntary
            termination.

      In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal
      denied, 582 Pa. 718, 872 A.2d 1200 (2005) (citing In re D.J.S.,
      737 A.2d 283 (Pa. Super. 1999)).

In re Z.P., 994 A.2d at 1117 (emphasis in original).

      In his argument relating to subsection (a)(1), Father contends that he

“never failed to perform his parental duties, nor has he indicated a settled

intent to relinquish his parental rights.” Father’s brief at 11. He asserts that

he “frequently and consistently” contacted Children while he was incarcerated,

that he sent cards and letters to Children, and that he requested that Children

visit him in prison, but that these requests were not honored. Thus, Father

claims that DHS “did not make reasonable efforts toward reunifying []

[C]hildren with [F]ather.” Id. Essentially, Father argues that his “inability to

perfectly satisfy the goals and objectives of his family service plan was caused

by a lack of reasonable efforts by [DHS]….” Id.

      In addition to the previously-quoted, extensive recitation of the facts of

this case, the court provided additional discussion relating to subsection

2511(a)(1) and (2), stating:

            Case Manager, Nadia Seum, CUA Case Manager for Turning
      Points for Children[,] testified credibly that the Children were not
      in Father’s care when the placement occurred and that he was
      incarcerated. She has been the Case Manager Supervisor for
      these Children since they came into care on June 20, 2016. She
      stated the two Children were in the care of maternal aunt and
      uncle at the time because the Grandmother had passed away and

                                     - 10 -
J-S22004-18


      [] Children went to the Maternal Aunt and Uncle by a family
      arrangement outside of DHS involvement approximately one year
      prior.

             This [c]ourt heard credible evidence regarding Father’s
      failure to perform parental duties, and inability to remedy the
      conditions which led to [] Children’s removal and placement. Ms.
      Seum testified the parental objectives for Father were to complete
      parenting classes, and later, upon release from prison, to have
      him participate in ARC services and mental health services. She
      noted Father never contacted the Agency until he was released
      from prison in June 2017, when he telephoned.

            Father, on the other hand, provided testimony that was not
      persuasive and found to be incredible by this Court. Father did
      provide two Certificates of completion of parenting classes from
      the prison. However, this Court reasoned the evidence is clear
      and convincing that although Father may have appeared to have
      accomplished one of the goals set forth, none of it has resulted in
      any enhanced stability to recognize what his Children have been
      subjected to, and what their needs are. Father did admit the
      Children were now safe and stable in the home of the Maternal
      Aunt and Uncle and he does not want to disrupt that situation.

            This [c]ourt is not persuaded that Father can or will remedy
      the conditions which brought [] Children into [c]ourt supervision.
      Nor is the [c]ourt persuaded that Father will be able to fulfill his
      parental responsibilities in the future.

TCO at 17-18.

      Likewise, with regard to Father’s argument relating to subsection

2511(b), he contends that he and Children have a strong emotional bond in

that he raised them from infancy until he was incarcerated in 2014. He further

asserts that he “frequently and consistently attempted to arrange visits with

[] [C]hildren, only to be constantly denied by [DHS].” Father’s brief at 14.

Father directs his complaint of an inability to strengthen the bond between

him and Children on the failure of DHS “to make reasonable efforts toward

                                     - 11 -
J-S22004-18


reunification.”   Id.   However, the trial court, as noted above, found that

Children were dependent upon and bonded with Maternal Aunt and Uncle, that

they were safe with all their needs being met, that no bond existed between

Children and Father, and that “they would not suffer irreparable harm if

Father’s parental rights were terminated.” TCO at 19.

      Our thorough review of the record reveals that the trial court did not

abuse its discretion in ordering the termination of Father’s parental rights.

The record supports the court’s findings and conclusion that Father’s refusal

or failure to perform parental duties occurred for a period of at least six

months prior to the filing of the petition. In fact, since Father’s incarceration,

which occurred before DHS’s involvement in this matter, he has refused or

failed to perform parental duties. Moreover, the evidence shows that Children

have bonded with Maternal Aunt and Uncle, who satisfy their needs in a stable

and loving home. Additionally, we note that a child’s life “simply cannot be

put on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” In re Z.S.W., 946 A.2d 726, 732 (Pa. Super.

2008) (citation omitted).     “[A] parent’s basic constitutional right to the

custody and rearing of [his or her] child is converted, upon the failure to fulfill

his or her parental duties, to the child’s right to have proper parenting and

fulfillment of his or her potential in a permanent, healthy, safe environment.”

In re B.,N.M., 856 A.2d at 856. Since Father has not convinced us otherwise,

we conclude that he is not entitled to any relief.


                                      - 12 -
J-S22004-18


     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/18




                          - 13 -